           Case 8:18-cv-00883-PWG Document 174 Filed 01/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 AMERICAN ACADEMY OF
 PEDIATRICS, et al.,

                    Plaintiffs,

            v.                                       Civil Action No. 8:18-cv-883-PWG

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, et al.,

                    Defendants.


                                            NOTICE

       Defendants respectfully update the Court on the status of the FDA’s March 2019 draft

guidance, which proposed modifications to the agency’s premarket review compliance policy for

certain deemed products. See ECF Nos. 59, 155. On January 2, 2020, the FDA posted the final

version of that draft guidance. FDA, Guidance for Industry: Enforcement Priorities for

Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the Market

Without Premarket Authorization (January 2020), https://www.fda.gov/media/133880/download

(Ex. A).

       Under the final guidance, beginning February 6, 2020, the FDA intends to prioritize

enforcement of premarket review requirements for flavored, cartridge-based e-cigarettes (except

for menthol and tobacco flavors); all other e-cigarettes for which the manufacturer has failed to

take or is not taking adequate measure to prevent minors’ access; and any e-cigarette product that

is targeted to minors or whose marketing is likely to promote use of e-cigarettes by minors.

Guidance at 10; 85 Fed. Reg. 720 (Jan. 7, 2020) (notice of availability). The FDA also intends to

prioritize enforcement of any e-cigarette product that is offered for sale after May 12, 2020, and
        Case 8:18-cv-00883-PWG Document 174 Filed 01/10/20 Page 2 of 2



for which the manufacturer has not submitted a premarket application (or after a negative action

by the FDA on a timely submitted application). Guidance at 10–11.

       For other deemed products, the FDA intends to prioritize enforcement of premarket

review requirements beginning May 12, 2020. ECF No. 127; Guidance at 30. After that date,

FDA intends to prioritize enforcement on a case-by-case basis, considering the likelihood of

youth use or initiation to make the most efficient use of its resources. Guidance at 31.

       A copy of the guidance is attached.


Dated: January 10, 2020                           Respectfully submitted,

 Of counsel:                                      JOSEPH H. HUNT
                                                  Assistant Attorney General
 ROBERT P. CHARROW
 General Counsel                                  JAMES M. BURNHAM
 Food and Drug Division                           Deputy Assistant Attorney General
 Office of General Counsel
 U.S. Dep’t of Health and Human Services           /s/ Eric Beckenhauer
                                                  ERIC B. BECKENHAUER
 STACY CLINE AMIN                                 Assistant Director
 Chief Counsel                                    U.S. Department of Justice
 Food and Drug Administration                     Civil Division, Federal Programs Branch
 Deputy General Counsel                           1100 L Street NW
 Department of Health and Human Services          Washington, DC 20005
                                                  (202) 514-3338
 ANNAMARIE KEMPIC                                 (202) 616-8470 (fax)
 Deputy Chief Counsel for Litigation              eric.beckenhauer@usdoj.gov

 WENDY S. VICENTE                                 Counsel for Defendants
 Senior Counsel

 PETER G. DICKOS
 Associate Chief Counsel
 Office of the Chief Counsel
 Food and Drug Administration
 10903 New Hampshire Avenue
 Silver Spring, MD 20993-0002
